Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledged the amendments to the specification dated 10/21/2021. However, the amendments to the specification dated 4/8/2021 have not been acknowledged because the amendments do not show where exactly the changes are.

Allowable Subject Matter
Claims 28-47 are allowed.
The following is an examiner’s statement of reasons for allowance: in view of the terminal disclaimers the cited prior arts do not teach or suggest the features recited in claim 28 as follows: “…. obtain a content creation rules set based on at least one mobile device attribute of a mobile device, the at least one mobile device attribute comprising a mobile device location; obtain a set of content primitives comprising the at least one inter- connectable object primitive for each recognized marker in the marker set, each content primitive including a primitive interface; generate a content set by positionally coupling at least two content primitives in the set of content primitives via their primitive interfaces according to the content creation rules set and according to the arrangement of the markers in the physical environment; and cause the mobile device to present the content set on a display based on the arrangement and the mobile device location”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613